DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Information Disclosure Statement
No IDS was filed.

Abstract
The abstract filed 7/18/2019 appears to be acceptable.

Claim Objections
Claim 7 is objected to because of the following informalities:  the recitation “the displacer being furnished outside to the regenerator” appears oddly worded.  The Office understands the regenerator and displacer (21 and 22 in Fig. 2) to be somewhat coexisting as the same structure (because the regenerator moves, it functions as a displacer).  Please reword this claim element to more clearly reveal this relationship.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balas US 4381648.

Re claim 1, Balas (Fig. 2) teaches a sealing structure for a Stirling cooler (Abstract), comprising: a bellows (22 or 25); a first connecting block (at one end of 22 or 25), disposed at an end of the bellows; and a second connecting block (at the other end or 22 or 25), disposed at another end of the bellows

Re claim 4, Balas teaches claim 1.  Balas further teaches wherein the bellows has thereinside a sealed space with a predetermined pressure (this would be implicitly true because even if predetermined by accident, the sealed bellows space has a predetermined pressure—see Title, Abstract, and Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Balas US 4381648 in view of Itadani US 20170198813.

Re claims 2, Balas teaches claim 1 but fails to teach claim 2. 
Itadani teaches wherein the bellows is formed by piling orderly a plurality of annular hollow sealing elements in an overlapping manner by welding [50, 74].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Balas with “wherein the bellows is formed by piling orderly a plurality of annular hollow sealing elements in an overlapping manner by welding” as taught by 

Re claims 3, Balas and Itadani teach claim 2.  Itadani further teaches wherein each of the plurality of sealing elements is individually manufactured by punching upon a thin plate firstly, and then a plurality of the punched sealing elements is piled together orderly in the overlapping manner by precisely welding an inner rim of one said sealing element (the instant sealing element) with another inner rim of a preceding/following sealing element and an outer rim of the instant sealing element with another outer rim of the following/preceding sealing element [50, 74].  The motivation to combine Itadani with Balas is the same as in claim 2.

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 7-16 are allowed.

Reasons for Allowance
In claim 7, the recitation of “the sealing structure being connected with the regenerator, the sealing structure having a bellows, a first connecting block disposed at an end of the bellows, and a second connecting block disposed at another end of the bellows,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 7, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
Claims 8-16 are allowed due to dependency on claim 7.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20070044486 teaches a bellows (134, Figs. 2A-2B) relevant to claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MICKEY H FRANCE/Examiner, Art Unit 3746